Opinion issued October 27, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00635-CV
                            ———————————
                       IN RE JUAN ENRIQUEZ, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Juan Enriquez, proceeding pro se, has filed a petition for a writ of

mandamus asserting that the trial court has abused its discretion in “den[ying] [his]

motion for a trial date” and “allow[ing] [real party in interest, Ahmed A. Morsy,
M.D.,] to interpose affirmative defenses previously waived by him, defenses rejected

by this Court, and defenses based on a medical claim no longer in th[e] case.”1

      We deny relator’s petition for writ of mandamus. All pending motions are

dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Countiss, and Farris.




1
      The underlying case is Juan Enriquez v. Ahmed A. Morsy, M.D., Cause No.
      18-CV-0884, in the 10th District Court of Galveston County, Texas, the Honorable
      Kerry Neves presiding.

                                          2